Lumpkin, J.
The grounds of the motion for a new trial did. not complain of any charge of the court or ruling in regard to the admission or rejection of evidence, but only attacked the verdict on the grounds that it- was contrary to law and evidence, without evidence to support it, and contrary to certain charges of the court. The evidence was sufficient to support tlie finding of.the jury; and the verdict having been approved by the presiding, judge, this court will not interfere therewith.

Judgment affirmed.


Beck, J., absent. The other Justices concur.